DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes without significantly more. 
As to claim 1, the claim recites the mental steps of , the process comprising:
generating token information that indicates a characteristic of an associating relation between input data and output data obtained by converting the input data according to a predetermined rule (The generating is recited at a high level of generality such that a person can mentally look at input and output data and mentally determine differences between them and formulate a description/token indicated the changes made utilizing, in any manner, either a known or presented predetermined rule to go by.); and
when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, excluding an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs (A person can readily look at multiple programs that can be used for converting data and descriptions of how they work, and not consider those known not to apply to the mentally determined tokens.).  
This judicial exception is not integrated into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited “non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process” are merely generic computer components performing their routine functions, and merely act to apply the abstract idea in a computer environment. See MPEP §2106.05(f).

As to claim 13, the claim recites the mental steps of 


generate token information that indicates a characteristic of an associating relation between input data and output data obtained by converting the input data according to a predetermined rule (The generating is recited at a high level of generality such that a person can mentally look at input and output data and mentally determine differences between them and formulate a description/token indicated the changes made utilizing, in any manner, either a known or presented predetermined rule to go by.); and
when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, exclude an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs (A person can readily look at multiple programs that can be used for converting data and descriptions of how they work, and not consider those known not to apply to the mentally determined tokens.).
This judicial exception is not integrated into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited “an information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to:” are merely generic computer components performing their routine functions, and merely act to apply the abstract idea in a computer environment. See MPEP §2106.05(f).

As to claim 15, the claim recites the mental steps of a data processing method, comprising:
generating, by a computer, token information that indicates a characteristic of an associating relation between input data and output data obtained by converting the input data according to a predetermined rule (The generating is recited at a high level of generality such that a person can mentally look at input and output data and mentally determine differences between them and formulate a description/token indicated the changes made utilizing, in any manner, either a known or presented predetermined rule to go by.); and
when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, excluding an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs (A person can readily look at multiple programs that can be used for converting data and descriptions of how they work, and not consider those known not to apply to the mentally determined tokens.).
This judicial exception is not integrated into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claims 2, 14, and 16, the claims are rejected for the same reasons as claims 1, 13, and 15 above. In addition, the claims merely further describe the abstract idea without significantly more. More specifically, the claims recite wherein the input data and the output data are an input table and an output table in a table format, respectively (This merely describes the data being used, and further a person can mentally read table data.), and the process further comprises:
performing the generation of the token information for each cell that makes up the input table and the output table (A person can mentally read each cell from the input and output and compare differences mentally as previously set forth in claims 1, 13, and 15.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when same data is set in one or more first cells that make up the input table and one or more second cells that make up the output table (This merely describes the data being used and does not affect the ability of a person to perform the previously recited mental steps as a person can readily read cells of a table to perform the actions.), generating information that indicates that the same data is set in the one or more first cells and the one or more second cells, as the token information that corresponds to each of the one or more first cells and the one or more second cells (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they are the same or not.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 4, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when no data is set in a specific cell that makes up the input table or the output table, generating information that indicates that no data is set in the specific cell, as the token information that corresponds to the specific cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that there is a null or empty value.).

As to claim 5, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when data set in a specific cell that makes up the input table is not set in any cell that makes up the output table, generating information that indicates that the data set in the specific cell is not set in any cell that makes up the output table, as the token information that corresponds to the specific cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they see a cell that is not in any output, e.g. deleted.).

As to claim 6, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when first data set in a first cell that makes up the input table partially includes second data set in a second cell that makes up the output table, generating information that indicates that the first data partially includes the second data, as the token information that corresponds to each of the first cell and the second cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they see an input and corresponding output that are partially different.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 7, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when first data set in a first cell that makes up the input table is included in a portion of second data set in a second cell that makes up the output table, generating information that indicates that the first data is included in a portion of the second data, as the token information that corresponds to each of the first cell and the second cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they see an input and corresponding output that are partially different or partially the same.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 8, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when a portion of first data set in a first cell that makes up the input table is common with a portion of second data set in a second cell that makes up the output table, generating information that indicates that a portion of the first data is common with a portion of the second data, as the token information that corresponds to each of the first cell and the second cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they see an input and corresponding output that are partially different or partially the same.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 9, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when a specific cell that makes up the input table includes a parameter that indicates that a plurality of data generated by dividing data set in the specific cell is set in a plurality of cells that make up the output table, respectively, generating information that indicates that the specific cell includes the parameter, as the token information that corresponds to the specific cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they see an input and corresponding output cells that were partitioned from the input cell, e.g. upon seeing something common and visually obvious like a name divided into cells corresponding first and last name.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 10, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when a specific cell that makes up the output table includes a parameter that indicates that first data set in the specific cell is generated by combining second data set in a plurality of cells that makes up the input table, respectively, generating information that indicates that the specific cell includes the parameter, as the token information that corresponds to the specific cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they see an input and corresponding output cells that were combined from the input cells, e.g. upon seeing something common and visually obvious like a first and last name combined into a full name field.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 11, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when a same character string is set in a first cell that makes up the input table and a second cell that makes up the output table, a first character string set in the first cell is in half-width, and a second character string set in the second cell is in full-width, generating information that indicates that the second character string is generated by converting the first character string into full-width, as the token information that corresponds to each of the first cell and the second cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they see an input and corresponding output cells that are visually obviously of different fonts, sizes, widths etc.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 12, the claim is rejected for the same reasons as claim 2 above. In addition, the claim merely further describes the abstract idea without significantly more. More specifically, the claim recites when a same character string is set in a first cell that makes up the input table and a second cell that makes up the output table, a first character string set in the first cell is in full-width and a second character string set in the second cell is in half-width, generating information that indicates that the second character string is generated by converting the first character string into half-width, as the token information that corresponds to each of the first cell and the second cell (Generating and the information are recited at a high level of generality. A person can mentally generate any kind of information that somehow indicates information about the first and second cells upon reading them, e.g. that they see an input and corresponding output cells that are visually obviously of different fonts, sizes, widths etc.).
The claims do not integrate the previously recited judicial exception into a practical application because there are no steps beyond the abstract idea to integrate the abstract idea into anything further. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0113923 A1), hereinafter He.

As to claim 1, He discloses a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process ([0038]), the process comprising:
generating token information that indicates a characteristic of an associating relation between input data and output data obtained by converting the input data according to a predetermined rule (Fig. 23; [0161], example input and output data are provided. Example input values are transformed using transformation functions, i.e. predetermined rules, to convert the input data and generate and obtain a set of initial output value, i.e. token information.); and
when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, excluding an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs (Fig. 23; [0064]; [0161], The initial output values, i.e. the token information, are used to search for and identify supplemental transformation tools, i.e. intermediate programs, to be used to generate a transformation program. Because the supplemental tools are selected based on the tokens/intermediate output values, it would have been obvious, if not inherent, that only those transformation tools that correspond to the initial output values are included, i.e. excluding those that do not correspond to the token information since this how query based searching works.).
As indicated above, if not already inherent, He renders obvious when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, excluding an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify He to explicitly exclude an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs as part of the searching of He using the initial output values of He. Excluding results by only searching for results that correspond to a query is a well-known and common practice in the art, and would have been obvious to implement to achieve the predictable result of only returning intermediate programs of He that correspond to the token information of He and enable He to properly generate a transformation program (He, Fig. 23; [0161]). 

As to claim 13, He discloses an information processing apparatus, comprising:
a memory ([0036]); and
a processor coupled to the memory and the processor configured to ([0036]):
generate token information that indicates a characteristic of an associating relation between input data and output data obtained by converting the input data according to a predetermined rule (Fig. 23; [0161], example input and output data are provided. Example input values are transformed using transformation functions, i.e. predetermined rules, to convert the input data and generate and obtain a set of initial output value, i.e. token information.); and
when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, exclude an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs (Fig. 23; [0064]; [0161], The initial output values, i.e. the token information, are used to search for and identify supplemental transformation tools, i.e. intermediate programs, to be used to generate a transformation program. Because the supplemental tools are selected based on the tokens/intermediate output values, it would have been obvious, if not inherent, that only those transformation tools that correspond to the initial output values are included, i.e. excluding those that do not correspond to the token information since this how query based searching works.).
As indicated above, if not already inherent, He renders obvious when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, excluding an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify He to explicitly exclude an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs as part of the searching of He using the initial output values of He. Excluding results by only searching for results that correspond to a query is a well-known and common practice in the art, and would have been obvious to implement to achieve the predictable result of only returning intermediate programs of He that correspond to the token information of He and enable He to properly generate a transformation program (He, Fig. 23; [0161]).


As to claim 15, He discloses data processing method, comprising:
generating, by a computer, token information that indicates a characteristic of an associating relation between input data and output data obtained by converting the input data according to a predetermined rule (Fig. 23; [0161], example input and output data are provided. Example input values are transformed using transformation functions, i.e. predetermined rules, to convert the input data and generate and obtain a set of initial output value, i.e. token information.); and
when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, excluding an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs (Fig. 23; [0064]; [0161], The initial output values, i.e. the token information, are used to search for and identify supplemental transformation tools, i.e. intermediate programs, to be used to generate a transformation program. Because the supplemental tools are selected based on the tokens/intermediate output values, it would have been obvious, if not inherent, that only those transformation tools that correspond to the initial output values are included, i.e. excluding those that do not correspond to the token information since this how query based searching works.).
As indicated above, if not already inherent, He renders obvious when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, excluding an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify He to explicitly exclude an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs as part of the searching of He using the initial output values of He. Excluding results by only searching for results that correspond to a query is a well-known and common practice in the art, and would have been obvious to implement to achieve the predictable result of only returning intermediate programs of He that correspond to the token information of He and enable He to properly generate a transformation program (He, Fig. 23; [0161]).
Additionally, while the prior art discloses or renders obvious “when searching for one or more intermediate programs used to generate a conversion program for converting the input data into the output data among multiple intermediate programs stored in a storage, excluding an intermediate program that does not correspond to the token information from candidates of the one or more intermediate programs”, these features are directed to contingent limitations which are not required to be performed by the claimed method. I.e. the term “when” implies that the following step is not always occurring as part of the method, and as such, they only come into use when searching, but not when not searching. As such, the recited features do not carry patentable weight as they do not limit the method to required steps to be performed, and thus do not need to be disclosed by the prior art. See MPEP §2111.04.

Claims 2-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He as applied above, and further in view of Ujibashi et al. (cited in IDS filed 05/04/2021)(US 2019/0278785 A1), hereinafter Ujibashi.

As to claims 2, 14, and 16, the claims are rejected for the same reasons as claims 1, 13, and 15 above. In addition, He does not specifically disclose wherein the input data and the output data are an input table and an output table in a table format, respectively, and the process further comprises:
performing the generation of the token information for each cell that makes up the input table and the output table.
Although He does disclose the input data and output data can be in a table (Fig. 7; [0139], E.g. input data from a first column into a second column of a table.).
However, Ujibashi discloses wherein the input data and the output data are an input table and an output table in a table format, respectively (Figs. 3; 16A-17B; [0084]; [0085]; [0191]-[0197], An input source table has a corresponding output target table, and the transformations between the two are determined for each cell, thus producing token information for each.), and the process further comprises:
performing the generation of the token information for each cell that makes up the input table and the output table (Figs. 3, 16A-17B; [0091]; [0191]-[0198], An input source table has a corresponding output target table, and the transformations between the two are determined for each cell, thus producing token information as intermediate table data for each.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of He with the teachings of Ujibashi by modifying He such that the table input and output data of He includes separate input and output tables respectively, like Ujibashi. Furthermore, based thereon, it would have been obvious to said artisan to further modify He such that token information can be produced for each cell in the input and output tables, like as is done with intermediate data of Ujibashi, and as can be selected by the user of He, so that transformation tools are identified for each cell in He. Said artisan would have been motivated to do so in order to enable He to generate intermediate data and programs for entire tables while also allowing for differences in individual data entries in fields (e.g. Ujibashi, Fig. 3; [0091], ‘0000’ to ‘null’) to improve on the columnar operations of He.

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, does not explicitly disclose when same data is set in one or more first cells that make up the input table and one or more second cells that make up the output table, generating information that indicates that the same data is set in the one or more first cells and the one or more second cells, as the token information that corresponds to each of the one or more first cells and the one or more second cells.
However, He produces initial output data to achieve the desired result as part of intermediate token information (He, [0161]), and Ujibashi similarly does so to indicate all actions performed in converting an input table into an output table (Ujibashi, Figs. 3, 16A-17B; [0091]; [0191]-[0198]), which includes a copy conversion operation ([0044]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table. .
In an obviousness analysis, it is not necessary to find precise disclosure directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account. See KSRint'l Co. v. Teleflex Inc., 550U.S. 398,418 (2007). "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421. 
As such, it would have been obvious to said artisan that in the case where a data value does not change between a given input and output data cell in the table as is well-known to possibly occur in table operations, and to record as such in the intermediate resulting token information, e.g. as part of a copy conversion operation (Ujibashi, [0044]). Thus, as modified, rendering obvious “when same data is set in one or more first cells that make up the input table and one or more second cells that make up the output table, generating information that indicates that the same data is set in the one or more first cells and the one or more second cells, as the token information that corresponds to each of the one or more first cells and the one or more second cells” as claimed. Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

As to claim 4, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, discloses when no data is set in a specific cell that makes up the input table or the output table, generating information that indicates that no data is set in the specific cell, as the token information that corresponds to the specific cell (Ujibashi, Fig. 3; [0044]; [0091], e.g. null replacement).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table. .
In an obviousness analysis, it is not necessary to find precise disclosure directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account. See KSRint'l Co. v. Teleflex Inc., 550U.S. 398,418 (2007). "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421. 
As such, it would have been obvious to said artisan that a variety of cases can reasonably occur, including in the case where a data value is not present in an input or output cell (e.g. is null) as claimed, and to record as such in the intermediate resulting token information, e.g. as part of a null replacement operation (Ujibashi, [0044]). Thus, as modified, rendering obvious “when same data is set in one or more first cells that make up the input table and one or more second cells that make up the output table, generating information that indicates that the same data is set in the one or more first cells and the one or more second cells, as the token information that corresponds to each of the one or more first cells and the one or more second cells” as claimed. Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

As to claim 5, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, does not explicitly disclose when data set in a specific cell that makes up the input table is not set in any cell that makes up the output table, generating information that indicates that the data set in the specific cell is not set in any cell that makes up the output table, as the token information that corresponds to the specific cell.  
However, He produces initial output data to achieve the desired result as part of intermediate token information (He, [0161]), and Ujibashi similarly does so to indicate all actions performed in converting an input table into an output table (Ujibashi, Figs. 3, 16A-17B; [0091]; [0191]-[0198]), which includes a deletion conversion operation (Fig. 3; [0044]; [0091]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table.
In an obviousness analysis, it is not necessary to find precise disclosure directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account. See KSRint'l Co. v. Teleflex Inc., 550U.S. 398,418 (2007). "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421. 
As such, it would have been obvious to said artisan that in the case where data set in a specific cell that makes up the input table is not set in any cell that makes up the output table, i.e. it is deleted as part of the transformation, is well-known to possibly occur in table operations, and to record as such in the intermediate resulting token information, e.g. as part of a delete conversion operation (Ujibashi, [0044]; [0091]). Thus, as modified, rendering obvious “when data set in a specific cell that makes up the input table is not set in any cell that makes up the output table, generating information that indicates that the data set in the specific cell is not set in any cell that makes up the output table, as the token information that corresponds to the specific cell” as claimed. Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

As to claim 6, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, discloses when first data set in a first cell that makes up the input table partially includes second data set in a second cell that makes up the output table, generating information that indicates that the first data partially includes the second data, as the token information that corresponds to each of the first cell and the second cell (He, Figs. 3 and 8A-9B;  Ujibashi, Figs. 3; 16A-17B; [0084]; [0085]; [0191]-[0197], An input source table has a corresponding output target table, and the transformations between the two are determined for each cell, thus producing token information for each which includes partial data such as item to region in Ujibashi.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table.
In an obviousness analysis, it is not necessary to find precise disclosure directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account. See KSRint'l Co. v. Teleflex Inc., 550U.S. 398,418 (2007). "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421. 
As such, it would have been obvious to said artisan that a variety of cases can reasonably occur, including cases of partial inclusion of data in either the first or second cell of the input and output table respectively as claimed, and to record as such in the intermediate resulting token information, e.g. as part of one of the various conversion operations (Ujibashi, [0044]). Thus, as modified, rendering obvious “when first data set in a first cell that makes up the input table partially includes second data set in a second cell that makes up the output table, generating information that indicates that the first data partially includes the second data, as the token information that corresponds to each of the first cell and the second cell” as claimed. Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

As to claim 7, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, discloses when first data set in a first cell that makes up the input table is included in a portion of second data set in a second cell that makes up the output table, generating information that indicates that the first data is included in a portion of the second data, as the token information that corresponds to each of the first cell and the second cell (He, Figs. 3 and 8A-9B; Ujibashi, Figs. 3 and 16A-17B; [0084]; [0085]; [0191]-[0197], An input source table has a corresponding output target table, and the transformations between the two are determined for each cell, thus producing token information for each which includes partial data such as item to region in Ujibashi where a country in the source is in the full portion of Region, or in He with date information in the some input cells being a subset of data in the output.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table.
In an obviousness analysis, it is not necessary to find precise disclosure directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account. See KSRint'l Co. v. Teleflex Inc., 550U.S. 398,418 (2007). "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421. 
As such, it would have been obvious to said artisan that a variety of cases can reasonably occur, including cases of partial inclusion of data in either the first or second cell of the input and output table respectively as claimed, and to record as such in the intermediate resulting token information, e.g. as part of one of the various conversion operations (Ujibashi, [0044]). Thus, as modified, rendering obvious “when first data set in a first cell that makes up the input table is included in a portion of second data set in a second cell that makes up the output table, generating information that indicates that the first data is included in a portion of the second data, as the token information that corresponds to each of the first cell and the second cell” as claimed. Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

As to claim 8, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, discloses when a portion of first data set in a first cell that makes up the input table is common with a portion of second data set in a second cell that makes up the output table, generating information that indicates that a portion of the first data is common with a portion of the second data, as the token information that corresponds to each of the first cell and the second cell (He, Figs. 3 and 8A-9B; Ujibashi, Figs. 3 and 16A-17B; [0084]; [0085]; [0191]-[0197], An input source table has a corresponding output target table, and the transformations between the two are determined for each cell, thus producing token information for each which includes partial data such as item to region in Ujibashi where a country in the source is in the full portion of Region, or in He with date information in the some input cells being a subset of data in the output.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table.
In an obviousness analysis, it is not necessary to find precise disclosure directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account. See KSRint'l Co. v. Teleflex Inc., 550U.S. 398,418 (2007). "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421. 
As such, it would have been obvious to said artisan that a variety of cases can reasonably occur, including cases of partial inclusion of data in either the first or second cell of the input and output table respectively as claimed, and to record as such in the intermediate resulting token information, e.g. as part of one of the various conversion operations (Ujibashi, [0044]). Thus, as modified, rendering obvious “when a portion of first data set in a first cell that makes up the input table is common with a portion of second data set in a second cell that makes up the output table, generating information that indicates that a portion of the first data is common with a portion of the second data, as the token information that corresponds to each of the first cell and the second cell” as claimed. Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

As to claim 9, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, discloses when a specific cell that makes up the input table includes a parameter that indicates that a plurality of data generated by dividing data set in the specific cell is set in a plurality of cells that make up the output table, respectively, generating information that indicates that the specific cell includes the parameter, as the token information that corresponds to the specific cell (Ujibashi, Figs. 3 and 16A-17B; [0084]; [0085]; [0191]-[0197], An input source table has a corresponding output target table, and the transformations between the two are determined for each cell, thus producing token information for each which includes dividing such as item to item and region in Ujibashi. See also [0091] for column split.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table.
In an obviousness analysis, it is not necessary to find precise disclosure directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account. See KSRint'l Co. v. Teleflex Inc., 550U.S. 398,418 (2007). "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421. 
As such, it would have been obvious to said artisan that a variety of cases can reasonably occur, including cases of dividing cell data during conversion, and to record as such in the intermediate resulting token information, e.g. as part of one of the various conversion operations (Ujibashi, [0044]). Thus, as modified, rendering obvious “when a portion of first data set in a first cell that makes up the input table is common with a portion of second data set in a second cell that makes up the output table, generating information that indicates that a portion of the first data is common with a portion of the second data, as the token information that corresponds to each of the first cell and the second cell” as claimed. Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

As to claim 10, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, discloses when a specific cell that makes up the output table includes a parameter that indicates that first data set in the specific cell is generated by combining second data set in a plurality of cells that makes up the input table, respectively, generating information that indicates that the specific cell includes the parameter, as the token information that corresponds to the specific cell (Ujibashi; Figs. 16A-16B, 20A-20B; [0216]-[0222], E.g. combining fields mathematically to obtain a sales data.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table.
In an obviousness analysis, it is not necessary to find precise disclosure directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account. See KSRint'l Co. v. Teleflex Inc., 550U.S. 398,418 (2007). "A person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421. 
As such, it would have been obvious to said artisan that a variety of cases can reasonably occur, including cases of combination of cells of data in the first or second cell of the input and output table respectively as claimed, and to record as such in the intermediate resulting token information, e.g. as part of one of the various conversion operations (Ujibashi, [0044]). Thus, as modified, rendering obvious “when a portion of first data set in a first cell that makes up the input table is common with a portion of second data set in a second cell that makes up the output table, generating information that indicates that a portion of the first data is common with a portion of the second data, as the token information that corresponds to each of the first cell and the second cell” as claimed. Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He and Ujibashi as applied above, and further in view of Mineno (JP 2011034246 A).

As to claim 11, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, does not disclose when a same character string is set in a first cell that makes up the input table and a second cell that makes up the output table, a first character string set in the first cell is in half-width, and a second character string set in the second cell is in full-width, generating information that indicates that the second character string is generated by converting the first character string into full-width, as the token information that corresponds to each of the first cell and the second cell.  
However, Mineno discloses when a same character string is set in a first cell that makes up the input table and a second cell that makes up the output table, a first character string set in the second cell is in half-width, and a second character string set in the  first cell is in full-width, generating information that indicates that the second character string is generated by converting the first character string  from full-width(Overview; Fig. 1, #131, 141-142; [0018]; [0019]; [0022], Information regarding conversion of the width of text between an input and output cell is generated. E.g. “130 yen” character string being converted from full-width in SJIS to half width in UTF-8.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table.
Mineno discloses that conversions between character widths in data is known, and thus it would have been obvious to said artisan to further modify He such that the system can detect changes to and from full and half-width character strings like Mineno, and do so in either direction (i.e. full-width to half-width and half-width to full width) without undue experimentation and with a reasonable expectation of success, and to do so as part of the token information and corresponding transformation tools of He as is for other transformations. Thus rendering obvious in entirety “when a same character string is set in a first cell that makes up the input table and a second cell that makes up the output table, a first character string set in the first cell is in half-width, and a second character string set in the second cell is in full-width, generating information that indicates that the second character string is generated by converting the first character string into full-width, as the token information that corresponds to each of the first cell and the second cell.“ Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the most correct transformation program is generated as is the intent of both He and Ujibashi (He, [0004];  Ujibashi, [0011]).

As to claim 12, the claim is rejected for the same reasons as claim 2 above. In addition, He, as previously modified with Ujibashi, does not disclose when a same character string is set in a first cell that makes up the input table and a second cell that makes up the output table, a first character string set in the first cell is in full-width and a second character string set in the second cell is in half-width, generating information that indicates that the second character string is generated by converting the first character string into half-width, as the token information that corresponds to each of the first cell and the second cell.  
However, Mineno discloses when a same character string is set in a first cell that makes up the input table and a second cell that makes up the output table, a first character string set in the first cell is in half-width, and a second character string set in the second cell is in full-width, generating information that indicates that the second character string is generated by converting the first character string into full-width(Overview; Fig. 1, #131, 141-142; [0018]; [0019]; [0022], Information regarding conversion of the width of text between an input and output cell is generated. E.g. “130 yen” character string being converted from full-width in SJIS to half width in UTF-8.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any number of types of data transformations can possibly be made between two sets of table data like in He, as combined with Ujibashi, and that the intermediate programs used in converting the tabular data in both references can be readily adapted to any type of data change that can reasonably be expected for data held in a table.
Mineno discloses that conversions between character widths in data is known, and thus it would have been obvious to said artisan to further modify He such that the system can detect changes to and from full and half-width character strings like Mineno as part of the token information and corresponding transformation tools of He as is for other transformations. Thus rendering obvious in entirety “when a same character string is set in a first cell that makes up the input table and a second cell that makes up the output table, a first character string set in the first cell is in half-width, and a second character string set in the second cell is in full-width, generating information that indicates that the second character string is generated by converting the first character string into full-width, as the token information that corresponds to each of the first cell and the second cell.“ Said artisan would have been motivated to do so in order to properly capture all the transformation steps required between the input and output data tables ensuring that the

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gulwani (US 2011/0302553 A1) discloses generating a data manipulation program based on input and output examples, such as those from a data table (Abstract, Fig. 1).
Ohori (JP 2015028699 A1) discloses 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167